Exhibit 10.2

UNITED STATES OF AMERICA

Before the

OFFICE OF THRIFT SUPERVISION

 

    )  

In the Matter of

  )   Order No.: WN-11-003   )     )  

SOUTHWEST SECURITIES, FSB

  )   Effective Date: February 4, 2011   )  

Dallas, Texas

  )  

OTS Docket No. 08287

  )       )  

STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST

WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Western Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed Southwest Securities, FSB, Dallas, Texas, OTS
Docket No. 08287 (Association), that the OTS is of the opinion that grounds
exist to initiate an administrative proceeding against the Association pursuant
to 12 U.S.C. § 1818(b);

WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and

WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs 1 and 2 below
concerning Jurisdiction, hereby stipulates and agrees to the following terms:

 

Southwest Securities, FSB

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 1 of 6



--------------------------------------------------------------------------------

Jurisdiction.

1.     The Association is a “savings association” within the meaning of 12
U.S.C. § 1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is “an
insured depository institution” as that term is defined in 12 U.S.C. § 1813(c).

2.     Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the
“appropriate Federal banking agency” with jurisdiction to maintain an
administrative enforcement proceeding against a savings association. Therefore,
the Association is subject to the authority of the OTS to initiate and maintain
an administrative cease and desist proceeding against it pursuant to 12 U.S.C. §
1818(b).

OTS Findings of Fact.

3.     Based on its examination of the Association, as described more fully in
the Report of Examination, dated September 20, 2010 (2010 ROE), the OTS finds
that the Association has engaged in unsafe or unsound banking practices,
including operating the Association with inadequate earnings to augment capital
and to cover continuing losses, and with an excessive level of adversely
classified loans or assets.

4.     As further described in the 2010 ROE, the OTS also finds that the
Association has engaged in violations of law and regulation, including:

(a)     12 C.F.R § 560.160 (failure to classify assets); and

(b)     12 C.F.R. § 560.170(d) (failure to undertake appropriate credit
administration and monitoring of loans).

 

Southwest Securities, FSB

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 2 of 6



--------------------------------------------------------------------------------

Consent.

5.     The Association consents to the issuance by the OTS of the accompanying
Order to Cease and Desist (Order). The Association further agrees to comply with
the terms of the Order upon the Effective Date of the Order and stipulates that
the Order complies with all requirements of law.

Finality.

6.     The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the
Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).

Waivers.

7.     The Association waives the following:

(a)     the right to be served with a written notice of the OTS’s charges
against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;

(b)     the right to an administrative hearing of the OTS’s charges as provided
by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;

(c)     the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and

(d)     any and all claims against the OTS, including its employees and agents,
and any other governmental entity for the award of fees, costs, or expenses
related to this OTS enforcement matter and/or the Order, whether arising under
common law, federal statutes, or otherwise.

 

Southwest Securities, FSB

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 3 of 6



--------------------------------------------------------------------------------

OTS Authority Not Affected.

8.     Nothing in this Stipulation or accompanying Order shall inhibit, estop,
bar, or otherwise prevent the OTS from taking any other action affecting the
Association if at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.

Other Governmental Actions Not Affected.

9.     The Association acknowledges and agrees that its consent to the issuance
of the Order is solely for the purpose of resolving the matters addressed
herein, consistent with Paragraph 8 above, and does not otherwise release,
discharge, compromise, settle, dismiss, resolve, or in any way affect any
actions, charges against, or liability of the Association that arise pursuant to
this action or otherwise, and that may be or have been brought by any
governmental entity other than the OTS.

Miscellaneous.

10.     The laws of the United States of America shall govern the construction
and validity of this Stipulation and of the Order.

11.     If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.

12.     All references to the OTS in this Stipulation and the Order shall also
mean any of the OTS’s predecessors, successors, and assigns.

13.     The section and paragraph headings in this Stipulation and the Order are
for convenience only and shall not affect the interpretation of this Stipulation
or the Order.

 

Southwest Securities, FSB

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 4 of 6



--------------------------------------------------------------------------------

14.     The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.

15.     The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.

Signature of Directors/Board Resolution.

16.     Each Director signing this Stipulation attests that he or she voted in
favor of a Board Resolution authorizing the consent of the Association to the
issuance of the Order and the execution of the Stipulation. This Stipulation may
be executed in counterparts by the directors after approval of execution of the
Stipulation at a duly called board meeting. A copy of the Board Resolution
authorizing execution of this Stipulation shall be delivered to the OTS, along
with the executed original(s) of this Stipulation.

[Remainder of Page Intentionally Left Blank]

 

Southwest Securities, FSB

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 5 of 6



--------------------------------------------------------------------------------

WHEREFORE, the Association, by its directors, executes this Stipulation.

 

 

SOUTHWEST SECURITIES, FSB

Dallas, Texas

By:   /s/ John Holt   John Holt, Chairman and CEO   /s/ Don A. Buchholz   Don A.
Buchholz, Director   /s/ Robert A. Buchholz   Robert A. Buchholz, Director   /s/
Charles Green   Charles Green, Director   /s/ Larry A. Jobe   Larry A. Jobe,
Director   /s/ Jerry Pavlas   Jerry Pavlas, Director   /s/ James H. Ross   James
H. Ross, Director   /s/ Joel T. Williams III   Joel T. Williams III, Director

Accepted by:

 

OFFICE OF THRIFT SUPERVISION

By:   /s/ Philip A. Gerbick   Philip A. Gerbick  

Regional Director, Western Region

Date: See Effective Date on page 1


 

Southwest Securities, FSB

Stipulation and Consent to Issuance of Order to Cease and Desist

Page 6 of 6